Citation Nr: 0319237	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  92-53 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a rating for postoperative residuals of a 
fracture of the left tibia and a left knee injury in excess 
of 30 percent for the period from September 1, 1997.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1990 
rating decision by the Cleveland, Ohio RO.  This case was 
before the Board in September 1992, September 1994, February 
1996, November 1996 and March 1999 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished. 

2.  Since September 1, 1997, the veteran's service-connected 
postoperative residuals of a fracture of the left tibia and a 
left knee injury have been manifested by some limitation of 
motion but extension has not been limited to more than 20 
degrees; neither loose motion requiring a brace, nonunion of 
the tibia or fibula, recurrent subluxation or lateral 
instability, nor more than moderate weakness or pain has been 
present.


CONCLUSION OF LAW

The criteria for a disability rating for postoperative 
residuals of a fracture of the left tibia and a left knee 
injury in excess of 30 percent for the period from September 
1, 1997, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5055, 5256, 5257, 5261, 5262 (2002). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
the supplemental statements of the case, the Board's remands, 
and letters from the RO to the veteran, in particular a 
January 2002 letter, the veteran has been informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable the RO to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire the RO to obtain such evidence on his behalf.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also reflects that all available post-service 
medical evidence identified by the veteran has been obtained.  
In addition, the veteran has been afforded the appropriate VA 
examinations to determine the current severity of his 
service-connected disability.  Neither the veteran nor his 
representative has identified any outstanding evidence or 
information that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist provisions of the 
VCAA and the implementing regulations.

Factual Background

Historically, the Board notes that the veteran was awarded 
service connection for postoperative residuals of a fracture 
of the left tibia and a left knee injury by rating decision 
dated in April 1966.  Subsequently, in July 1996, he 
underwent a left total knee arthroplasty.  

The veteran was afforded a VA fee-basis examination in 
November1997, at which time he complained of pain and 
stiffness associated with his knee.  The veteran stated that 
he had been unemployed for 3 years; prior to that he had 
worked as an electrician.  On physical examination the 
veteran demonstrated a slow, deliberate gait.  A moderate 
degree of left knee effusion was identified but the veteran's 
ligaments were normal and there was no pain to patellar 
pressure.  Range of left knee motion testing revealed 
extension to 5 degrees and flexion to 120 degrees.  X-ray 
studies of the left tibia and knee were unremarkable, other 
than with respect to residuals of left total knee 
replacement; no significant abnormalities were identified, 
and alignment was within normal limits.

In an August 1998 addendum to the examination report, the 
examiner clarified that the veteran's slow, deliberate gait 
indicated some discomfort and a minor degree of 
incoordination and weakened movement, and that the veteran 
did not complain of excess fatigability.  The examiner also 
indicated that the veteran reported pain and stiffness, with 
resulting functional loss, and that he reported being 
unemployed since 1996 because of his knee replacement.  The 
examiner stated that the veteran did not describe episodes of 
flare-ups, but rather contended that he experienced a 
constant state of discomfort and reduced function, and that 
it was therefore not feasible to determine the limitation of 
motion or function exhibited during flare-ups.

By rating decision dated in October 1998, the veteran was 
awarded a 100 percent rating from July 23, 1996, until August 
31, 1996, under 38 C.F.R. § 4.30 and then under Diagnostic 
Code 5055 of the Rating Schedule (38 C.F.R. Part 4).  
Thereafter, a 30 percent rating was assigned effective 
September 1, 1996; the rating assigned effective September 1, 
1996, is the subject of the current appeal.

The veteran was afforded a VA fee-basis examination in August 
1999.  The veteran complained that he had gained little or no 
relief from his pain and discomfort following the 1996 
arthroplasty.  Upon examination, however, he denied swelling, 
locking, weakness, or instability in the left knee.  He did 
not require the use of crutches, braces, or assistive 
devices.  Upon examination, he had a severe flexion deficit 
with the left knee prosthesis with flexion to 120 degrees and 
extension to 0 degrees.  The prosthesis was stable; it was 
not easily dislocated with routine maneuvers of inversion and 
eversion of the leg.  The veteran's gait was within normal 
limits.  X-rays of the left tibia and fibula revealed: status 
post left knee replacement; and an old deformity of the 
proximal shaft of the tibia; the tibia and fibula were 
otherwise within normal limits.  X-rays of the left knee 
revealed no acute abnormality.  Heterotopic bone formation 
was seen adjacent to the medial aspect of the medical femoral 
condyle.

The veteran was afforded a VA fee-basis  examination in 
October 2000.  The veteran reported that his total left knee 
replacement in July 1996 was successful; he had no 
complications thereafter.  Currently, he complained of pain, 
stiffness and instability in the left knee.  He indicated 
that he did not require the use of an ambulatory aid.  He did 
take Vioxx for general arthritic symptoms.  The veteran 
reported that he last worked 5-6 years ago as an electrician.  
He stopped working because of increasing left knee symptoms 
and "arthritis."  Examination of the left knee revealed no 
effusion.  Muscle strength and sensory examination were 
normal.  Range of motion was from 0 degrees of extension to 
110 degrees of flexion.  There was mild laxity medially, 
laterally and anteriorly.  With stress testing of the 
ligaments there was clicking of the knee implants.  The 
veteran's gait was normal.  X-rays of the left knee showed 
reasonably normal findings, with no evidence of fracture, 
dislocation, or joint effusion.  The diagnoses included: 
status post left proximal tibial fracture with development of 
left knee traumatic arthritis, left total knee replacement 
performed in 1996 with successful result; and history of 
chronic left knee sprain.  The examiner noted that the 
veteran 

Did not specifically complain of excess 
fatigue.  He did complain of generalized 
weakness and incoordination at the left 
knee, but not to such a degree that he 
required an ambulatory aid.  The 
examination did show objective evidence 
of the knee implants and those knee 
implants were associated with his 
continuing pain complaints and functional 
loss.

The extent of his pain would be described 
as moderate.

He did not specifically complain of 
flare[-]ups.  Rather his complaints were 
generalized weakness, stiffness, and 
discomfort which reduced his functional 
capacity for standing and walking. . . . 

It is not feasible to relate flare-up 
episodes with respect to degrees of 
limitation of motion on repeated use.  
This would involve speculation and [the 
veteran] did not complain specifically of 
flare-ups.

In addition, the examiner stated that the veteran was 
"capable only of sedentary work activities."

The veteran was afforded a VA fee-basis  examination in 
November 2002.  The veteran complained that since his total 
knee replacement in 1996, he continued to have left knee 
pain-especially with activity-and stiffness with 
inactivity.  He reported a slight increase in his symptoms in 
damp weather.  The veteran reported that the usual pain in 
his knee was a 1 or a 2/10 in severity.  The veteran also 
reported some weakness and stiffness; he denied any swelling, 
heat, redness, instability, giving way, or flare-ups of joint 
pain.  The veteran denied using a crutch, brace, cane, or any 
corrective devices.  He had no episodes of dislocation or 
recurrent subluxation.  The veteran stated that his left knee 
disability did not affect his daily activity in that he 
usually stayed off his knee.  However, he noted that he had 
problems when he went up and downs stairs or climbed hills.  
Upon examination, the veteran walked with a slightly limping 
gait.  There was evidence of prosthetic replacement with the 
left knee being slightly larger than the right.  There was no 
pain to palpation of the patella.  Range of motion was from 0 
degrees of extension to 120 degrees of flexion.  There was no 
valgus or varus laxity.  Lachman's and McMurray's tests were 
negative.  The assessment included left knee pain status post 
total knee replacement and left knee sprain/strain.  The 
examiner stated:

During the physical examination, there 
were no complaints of pain during the 
range of motion testing.  The [veteran] 
does state that when he is on his feet 
for long periods of time, that he has 
pain in the knee.  The [veteran] should 
be able to be involved in sedentary 
activity in which he does not require 
repeated motion of the knee, particularly 
as the [veteran] states that he does not 
have problems with the knee when he is 
sedentary.

Analysis

The veteran contends that he is entitled to a rating in 
excess of 30 percent for his left knee disability for the 
period from September 1, 1997.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).  

The veteran's service-connected left knee disability is 
currently evaluated as 30 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055, which 
provides that replacement of the knee joint with a prosthesis 
warrants a 100 percent evaluation for a one-year period 
following implantation of the prosthesis.  This period 
commences at the conclusion of the initial grant of a total 
rating for one month following hospital discharge pursuant to 
38 C.F.R. § 4.30.  Thereafter, a 60 percent evaluation is 
warranted if there are chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
extremity.  With intermediate degrees of residual weakness, 
pain or limitation of motion, the disability will be rated by 
analogy to diagnostic code 5256, 5261 or 5262.  The minimum 
evaluation is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2002).

Ankylosis of a knee warrants a 30 percent evaluation if it is 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  A 40 percent evaluation is 
warranted if the ankylosis is in flexion between 10 and 20 
degrees.  A 50 percent evaluation is warranted if the 
ankylosis is in flexion between 20 and 45 degrees.  A 60 
percent evaluation is warranted where there is ankylosis of 
the knee, in an extremely unfavorable position, in flexion at 
an angle of 45 degrees or more.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2002).

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
and a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

Extension of the knee to 0 degrees is considered full.  See 
38 C.F.R. § 4.71, Plate II (2002).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate, and a 30 percent evaluation is warranted if the 
knee or ankle disability is marked.  Nonunion of the tibia 
and fibula with loose motion, requiring a brace, warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2002).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2002). 

Based on a review of the evidence of record, the Board 
concludes that the veteran is not entitled to a rating for 
his service-connected left knee disability in excess of 30 
percent for the period from September 1, 1997.  The veteran 
does not have nonunion of the tibia or fibula, nor is there 
loose motion or the need for a brace.  Thus, the disability 
does not warrant a higher evaluation under Diagnostic Code 
5262.  

Furthermore, neither ankylosis nor limitation of motion in 
excess of that contemplated by a 30 percent rating has been 
shown, so as to warrant a rating in excess of 30 percent 
under Diagnostic Code 5256 or Diagnostic Code 5261.  The 
veteran has repeatedly demonstrated full or nearly full left 
knee extension on examination.  The VA examination reports of 
record note that the veteran has denied having flare-ups, and 
the VA examiners have stated that any limitation of motion 
due to flare-ups could not be quantified.  There are no 
findings of additional limitation of motion due to 
incoordination or excess fatigability.  

Furthermore, while the veteran has complained of constant 
left knee pain, an October 2000 VA examiner characterized the 
pain as "moderate" and the veteran characterized the pain 
in November 2002 as "1 or 2/10."  While the veteran has had 
occasional complaints of weakness, a November 1997 VA 
examiner stated that the veteran's slow, deliberate gait 
indicated a "minor degree" of weakness.  Although the 
veteran has limitation of motion due to pain and additional 
functional impairment on repeated use and during flare-ups, 
it is clear that the limitation of motion is not in excess of 
that contemplated by the assigned evaluation.  
There is no objective evidence of severely painful motion or 
severe weakness so as to warrant an increased rating under 
Diagnostic Code 5055.

At the October 2000 examination, the veteran complained of 
instability and mild laxity was found.  However, on all other 
occasions the veteran denied instability and no evidence of 
instability or subluxation was found.  Therefore, the Board 
has concluded that the requirements for a separate 
compensable evaluation on the basis of recurrent subluxation 
or lateral instability have not been met.

Under these circumstances, the Board finds that the record 
presents no schedular basis for an award of the benefits 
sought. 

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
left knee disability since September 1, 1997, and that the 
manifestations of the disability are not in excess of those 
contemplated by the assigned evaluation of 30 percent.  
Moreover, there is no other indication in the record that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned evaluation.  No 
confirmed earning capacity impairment due exclusively to the 
service-connected left knee disability has been established.  
In short, the rating assigned for the service-connected left 
knee disability compensates for the average earning capacity 
loss attributable solely to this disability.  The Board notes 
that the veteran is currently unemployed; however, there is 
no objective evidence that his left knee disability prevents 
him from engaging in work.  The October 2000 and the November 
2002 VA examiners opined that the veteran is capable of 
sedentary employment.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.

For all the foregoing reasons, the claim for a rating for the 
veteran's service-connected left knee disability in excess of 
30 percent for the period from September 1, 1997, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

Entitlement to a rating for postoperative residuals of a 
fracture of the left tibia and a left knee injury in excess 
of 30 percent for the period from September 1, 1997, is 
denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

